Citation Nr: 1522418	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  07-17 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome (IVDS) with degenerative joint disease (DJD), previously rated as lumbar strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

Most recently, in March 2013, the Board granted an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The BVA additionally remanded claims including entitlement to service connection for right leg and right foot numbness and for lumbar spine disc disease and spurring, and entitlement to an increased rating for a service-connected lumbar strain.  A claim for entitlement to a total rating based on individual unemployability (TDIU) was additionally remanded at that time.

In December 2013, the Appeals Management Center (AMC) in Washington, DC granted service connection for radiculopathy of the right lower extremity and entitlement to TDIU.  Additionally, the AMC determined that the Veteran's lumbar spine disc disease and spurring was also part of his service-connected lumbar strain.  The AMC changed the Veteran's previously rated lumbar strain under diagnostic code 5237 to intervertebral disc syndrome (IVDS) with degenerative joint disease (DJD), maintaining the Veteran's 10 percent disability rating.  The diagnostic code was changed to 5243.

Because he has not appealed the ratings or effective dates assigned for his now service-connected radiculopathy of the right lower extremity or lumbar spine disc disease, no claims regarding these disabilities are in appellate status at this time.  

Moreover, because the Veteran did not appeal the effective date assigned for his TDIU, this issue is no longer before the Board.  The Board will rate the Veteran's increased rating claim for his lumbar strain (appealed from an April 2006 rating decision), now characterized as intervertebral disc syndrome with degenerative joint disease. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  
FINDING OF FACT

Throughout the rating period on appeal, the Veteran's back disability has been manifested by a functional limitation of forward flexion of the thoracolumbar spine comparable to 50 degrees; anklyosis of the spine has not been demonstrated.  IVDS resulting in incapacitating episodes having a total duration of at least 4 weeks in the past 12 months has also not been shown.


CONCLUSION OF LAW

A rating of 20 percent, but no higher, is warranted throughout the rating period on appeal, for service-connected for intervertebral disc syndrome (IVDS) with degenerative joint disease (DJD), previously rated as lumbar strain.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings
	
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected IVDS with DJD, previously rated as lumbar strain was initially rated under DC 5237 but is now rated under DC 5243, and is rated as 10 percent disabling throughout the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

As noted above, in order to warrant a 20 percent disability rating under the criteria for rating disabilities of the spine, the evidence would need to show that the Veteran's forward flexion of his lumbar spine is greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a.  The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's back disability meets the criteria for a 20 percent disability rating during the entire period on appeal.

At a January 2006 private treatment visit the Veteran demonstrated 85 degrees of flexion.  It was noted in the treatment report that the Veteran's range of motion was majorly limited by pain, although specific range of motion findings (regarding pain) were not provided.  Nevertheless, at his most recent August 2013 VA examination the Veteran demonstrated 80 degrees of forward flexion, however it was noted that pain was demonstrated at 50 degrees of flexion.  Numerous private and VA treatment records reflect treatment for back pain, including epidural injections.  The effect of back pain on his range of motion cannot be overlooked.

Although the January 2006 private treatment record reflects flexion greater than 60 degrees, the Board finds that the overall evidence, spanning the almost 10 year appellate period, is consistent with a 20 percent disability rating.  This is confirmed by the August 2013 VA examination results which reflects forward flexion, with pain, only to 50 degrees.  After considering all the evidence of record, although intermittent improvements of the Veteran's flexion are noted, the Board finds that the evidence is at least in relative equipoise to warrant a 20 percent disability rating.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

While the Veteran has met the criteria for a 20 percent disability rating during the period on appeal, he does not meet the criteria for a rating in excess of that amount. As noted above, under the general formula for rating disabilities of the spine, a 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. However, there is no evidence of ankylosis in the Veteran's spine during the period on appeal.  Moreover, range of motion findings are nowhere near restricted to at least 30 degrees, even when considering pain.

With regard to a rating under the criteria considering incapacitating episodes, the Board notes that IVDS having a total duration of at least 4 weeks in the past 12 months warrants a 40 percent disability rating.  However, there is no evidence that the Veteran was prescribed bedrest for at least 4 weeks.  Although the Veteran reported at a January 2006 private treatment visit that he had 100 episodes of confinement to his bed over the past year, he specifically denied any incapacitation that required physician's order to bed rest at that time.  Moreover, there are no treatment records confirming physician ordered bed rest for over 100 days at any time during the period on appeal.  His August 2013 VA examination report reflects that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  As such, a higher disability rating is not warranted on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Regarding ratings for associated neurologic abnormalities, as noted above service connection for neuropathy of the right lower extremity has already been established.  However, as the Veteran has not perfected an appeal with respect to the rating or effective date assigned, the Board finds that the issue of whether an increased rating is warranted for the Veteran's right lower extremity radiculopathy is not before the Board.  Moreover, although a January 2006 private treatment record noted bladder issues and erectile dysfunction related to the Veteran's back disability, the March 2013 VA examiner specifically found that the Veteran did not have any other neurological abnormalities related to his back, other than right lower leg radiculopathy. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in December 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded a VA examination in August 2013.  The Board finds the examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provides the information necessary to evaluate his disability. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in March 2013 to obtain outstanding records from the Fresno VA Medical Center and afford the Veteran a VA examination.  All the remand actions were accomplished (to the degree possible), and the Board finds that there has been substantial compliance with the March 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 20 percent for IVDS with DJD, previously rated as lumbar strain, is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


